           Case 2:15-cr-00177-TLN Document 151 Filed 05/15/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 2:15-cr-00177-TLN
12                       Plaintiff,
13             v.                                     ORDER
14    JASON MATECKI,
15                       Defendant.
16

17            This matter is before the Court on Defendant Jason Matecki’s (“Defendant”) Emergency

18   Motion for Modification of Sentence. (ECF No. 142.) The Government filed an opposition.

19   (ECF No. 144.) Defendant did not file a reply. For the reasons set forth below, the Court

20   DENIES Defendant’s motion.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                      1
       Case 2:15-cr-00177-TLN Document 151 Filed 05/15/20 Page 2 of 5

 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          On April 8, 2016, Defendant pleaded guilty to possession with intent to distribute MDMA

 3   in violation of 21 U.S.C. § 841(a)(1). (ECF No. 48.) On October 27, 2017, Defendant was

 4   sentenced to a 75-month term of imprisonment and a 36-month term of supervised release. (ECF

 5   No. 132.) Defendant was serving his sentence at FCI Taft, but due to its recent closure was

 6   transferred to FCI Mendota. Defendant’s projected release date is September 10, 2022.

 7          On April 3, 2020, Defendant submitted an inmate request to the warden of Taft, in which

 8   Defendant sought transfer to home confinement due to the COVID-19 pandemic. (ECF No. 142-

 9   3.) On April 6, 2020, Dale Patrick, the Executive Assistant/Grievance Coordinator at Taft,

10   responded that due to the number of requests and a lack of guidance from the Bureau of Prisons

11   (“BOP”), no individual responses to the requests would be provided. (ECF No. 142-4.) The

12   memorandum also stated that, due to the upcoming closure of Taft and subsequent transfer of

13   inmates, Defendant would need to make his request at his new facility. (Id.) On April 17, 2020,

14   Defendant was transferred to FCI Mendota.

15          On April 30, 2020, Defendant filed the instant motion for release to home confinement.

16   (ECF No. 142.) Defendant argues he is at a greater risk of contracting COVID-19 because he

17   suffers from high blood pressure and has a family history of heart disease. (Id. at 1.) In

18   opposition, the Government argues this Court does not have jurisdiction to designate the place of

19   Defendant’s imprisonment under 18 U.S.C. § 3621. (ECF No. 144 at 15.) The Government also

20   argues the Court should deny Defendant’s motion pursuant to 18 U.S.C. § 3582(c) because
21   Defendant failed to exhaust administrative remedies and failed to demonstrate extraordinary and

22   compelling reasons to warrant his release. (Id. at 19–24.)

23          II.     ANALYSIS

24                  A.      Exhaustion

25          Generally, a court “may not modify a term of imprisonment once it has been imposed.”

26   18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824–25 (2010). The
27   compassionate release provision of 18 U.S.C. § 3582(c)(1)(A) sets forth a rare exception to the

28   general rule. However, relief under 18 U.S.C. § 3582(c)(1)(A) is only available
                                                       2
           Case 2:15-cr-00177-TLN Document 151 Filed 05/15/20 Page 3 of 5

 1                   upon motion of the defendant after the defendant has fully exhausted
                     all administrative rights to appeal a failure of the Bureau of Prisons
 2                   to bring a motion on the defendant’s behalf or the lapse of 30 days
                     from the receipt of such a request by the warden of the defendant’s
 3                   facility, whichever is earlier.

 4             18 U.S.C. § 3582(c)(1)(A).

 5            In the instant case, the Government argues that Defendant’s April 3, 2020 inmate request

 6   to the warden of Taft did not satisfy the exhaustion requirement because “Defendant sought

 7   release to home confinement and made no mention of permanent reduction of his sentence or §

 8   3582(c).” (ECF No. 144 at 19.) The Government further argues Defendant’s request did not

 9   contain sufficient information to constitute a properly submitted compassionate release request.

10   (Id.) The Government attaches a declaration by Dale Patrick, who asserts that Taft did not

11   construe any of the more than 150 requests for home confinement it received from inmates as

12   requests for compassionate release. (ECF No. 144-1 at 10, ¶ 8.)

13            The Court notes at the outset that given the urgent, rapidly evolving, and unprecedented

14   nature of the COVID-19 pandemic, it is concerning that Taft did not construe any of the 150

15   requests for home confinement — many of which were presumably filed by unrepresented

16   inmates with limited access to legal help — as motions for compassionate release. It also bears

17   mentioning that Taft’s April 6, 2020 memorandum did not indicate that Defendant’s request was

18   deficient in any way or that it failed to comply with 28 C.F.R. § 571.61. Rather, Taft’s blanket

19   denial merely stated it would not provide individualized responses due to the “influx” of similar

20   requests and lack of guidance from the BOP. (ECF No. 142-4.) The memorandum also directed

21   inmates to file a new request after being transferred from Taft. (Id.)

22            According to 28 C.F.R. § 571.61, a compassionate release request must contain “at

23   minimum” the following information: “(1) the extraordinary or compelling circumstances that the

24   inmate believes warrant consideration”; and “(2) proposed release plans, including where the

25   inmate will reside, how the inmate will support himself/herself, and, if the basis for the request

26   involves the inmate’s health, information on where the inmate will receive medical treatment, and

27   how the inmate will pay for such treatment.”

28   ///
                                                        3
       Case 2:15-cr-00177-TLN Document 151 Filed 05/15/20 Page 4 of 5

 1          In the instant case, Defendant’s inmate request met the minimum requirements of 28

 2   C.F.R § 571.61. In Defendant’s request, he asserted the he believes his age and specific medical

 3   conditions place him “at the highest risk” of contracting COVID-19. (ECF No. 142-3 at 2–4.)

 4   He also described his re-entry plan, including details about his proposed place of employment and

 5   residence. (Id. at 3.) Defendant indicated his proposed residence was a short distance from

 6   medical care and explained how home confinement would lessen his risk of contracting COVID-

 7   19. (Id.) Even though Defendant did not specifically mention § 3582(c) in his request, the

 8   Government fails to cite authority requiring Defendant to do so. For all these reasons,

 9   Defendant’s request was sufficient to be construed as one for compassionate release in these

10   unprecedented circumstances.

11          Therefore, “the receipt of . . . a [compassionate release] request by the warden of the

12   defendant’s facility” in this case was April 3, 2020. See 18 U.S.C. § 3582(c)(1)(A). Because 30

13   days have passed since April 3, 2020, Defendant has met the exhaustion requirement.

14                  B.      Extraordinary and Compelling Reasons

15          Despite having met the exhaustion requirement, Defendant is eligible for compassionate

16   release only if he can demonstrate there are “extraordinary and compelling reasons” for a

17   sentence reduction and such a reduction is “consistent with applicable policy statements issued by

18   the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Defendant has not met his burden.

19          The Sentencing Commission’s relevant policy statement on compassionate release

20   identifies medical conditions that satisfy the “extraordinary and compelling” requirement.
21   U.S.S.G. § 1B1.13, cmt. n. 1(A). More specifically, the “extraordinary and compelling”

22   requirement is met where a defendant is: (i) suffering from a terminal illness; or (ii) suffering

23   from a serious physical or medical condition, serious functional or cognitive impairment, or

24   deteriorating physical or mental health because of the aging process “that substantially diminishes

25   the ability of the defendant to provide self-care within the environment of a correctional facility

26   and from which he or she is not expected to recover.” Id.
27          Under normal circumstances, the Defendant’s medical condition would not satisfy the

28   “extraordinary and compelling” standard. The Court is mindful that people with certain health
                                                        4
         Case 2:15-cr-00177-TLN Document 151 Filed 05/15/20 Page 5 of 5

 1   conditions, including high blood pressure, can be particularly vulnerable to COVID-19.

 2   However, the Court has no way of knowing whether Defendant’s condition is serious enough to

 3   make him more vulnerable to COVID-19. The only evidence Defendant provides to verify his

 4   high blood pressure and family history of heart disease is a list of his prescriptions prior to going

 5   into custody, a re-entry plan from the BOP, and a letter from his mother. While Defendant’s

 6   limited BOP medical records — filed under seal by the Government — indicate that Defendant

 7   has been diagnosed with essential (primary) hypertension, those medical records are silent as to

 8   the extent or severity of Defendant’s hypertension. As it is, there is no indication his

 9   hypertension is terminal, nor that it causes serious functional or cognitive impairment such that he

10   is unable to provide self-care while imprisoned. Further, Defendant’s age, almost 49, does not

11   place him in a higher at-risk group. As of the date of this Order, there are no confirmed cases of

12   COVID-19 at FCI Mendota.

13          As a whole, Defendant’s arguments about COVID-19 are too general and wide-ranging.

14   See, e.g., Eberhart, 2020 WL 1450745, *2 (“General concerns about possible exposure to

15   COVID-19 do not meet the criteria for extraordinary and compelling reasons for a reduction in

16   sentence set forth in the Sentencing Commission’s policy statement[.]”). Defendant’s concerns

17   are understandable but do not raise to the level of “extraordinary and compelling” at this time.

18          In sum, the Court DENIES Defendant’s request for compassionate release because he did

19   not meet his burden to show there are “extraordinary and compelling reasons” for his release.1

20          III.    CONCLUSION
21          For the foregoing reasons, the Court hereby DENIES Defendant’s Emergency Motion for

22   Modification of Sentence. (ECF No. 142.)

23          IT IS SO ORDERED.

24   DATED: May 14, 2020

25

26                                                            Troy L. Nunley
                                                              United States District Judge
     1
27          To the extent Defendant alternatively asks the Court to change his custody status to home
     confinement, 18 U.S.C. § 3621(b) precludes the Court from doing so. See 18 U.S.C. § 3621(b)
28   (precluding judicial review of BOP placement decisions).
                                                      5
